91 S.W.3d 147 (2002)
Chase BOYER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 80843.
Missouri Court of Appeals, Eastern District, Division Three.
November 26, 2002.
Nancy A. McKerrow, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole E. Gorovsky, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*148 Before LAWRENCE E. MOONEY, C.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Movant, Chase Boyer, appeals from the judgment denying his Rule 24.035 motion. He contends: (1) he entered his guilty pleas unknowingly in that his counsel failed to inform him about parole eligibility; and (2) the plea court violated Rule 24.02(b) by failing to inform him about the mandatory minimum sentence prescribed by law.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).